                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUNIL SRINIVASAN, DDS,                              Case No. 18-cv-04371-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S
                                   9             v.                                          MOTION FOR PARTIAL SUMMARY
                                                                                             JUDGMENT, AND GRANTING
                                  10     CONTINENTAL ASSURANCE                               DEFENDANTS’ MOTION FOR
                                         COMPANY, et al.,                                    PARTIAL SUMMARY JUDGMENT
                                  11
                                                        Defendants.                          Docket Nos. 20, 23
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Sunil Srinivasan has filed suit against Defendants Continental Assurance

                                  15   Company and Trustmark Insurance Company (collectively, “Trustmark”). According to Dr.

                                  16   Srinivasan, he had a disability insurance policy with Trustmark, and Trustmark improperly denied

                                  17   a claim he made for disability benefits. The causes of actions pled by Dr. Srinivasan are breach of

                                  18   contract and breach of the implied duty of good faith and fair dealing. Currently pending before

                                  19   the Court are cross-motions for partial summary judgment/adjudication. The dispute is whether

                                  20   Trustmark has actually denied the claim for benefits. Dr. Srinivasan argues that Trustmark has

                                  21   denied the claim – more specifically, as of May 2, 2018, when it sent a letter to him. Trustmark

                                  22   argues that it has yet to make a final decision on his claim and that the May 2, 2018, letter was

                                  23   simply an update. Resolution of this issue will affect the course of the litigation.

                                  24          Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                  25   argument of counsel, the Court hereby DENIES Dr. Srinivasan’s motion and GRANTS

                                  26   Trustmark’s.

                                  27                      I.         FACTUAL & PROCEDURAL BACKGROUND

                                  28          The undisputed evidence submitted by the parties in conjunction with the pending motions
                                   1   reflects as follows.

                                   2          Before he allegedly became disabled, Dr. Srinivasan was a self-employed endodontist. See

                                   3   Srinivasan Decl. ¶ 4. In May 1994, Dr. Srinivasan purchased a disability insurance policy from

                                   4   Trustmark.1 See Srinivasan Decl. ¶ 2. Under the policy, Trustmark agreed to “pay the Total

                                   5   Disability Benefit during Your Total Disability.” Swan Decl., Ex. 1 (Policy at 5). Trustmark also

                                   6   agreed to “pay a Residual Disability Benefit during Your Residual Disability equal to the Loss of

                                   7   Earnings Ratio multiplied by the Total Disability Benefit.” Swan Decl., Ex. 1 (Policy at 5-6).

                                   8          “Total Disability” and “Residual Disability” are both defined in the policy.

                                   9                  “Total Disability” means that because of Injury or Sickness:
                                  10                  (1) You cannot perform the substantial and material duties of Your
                                                          regular occupation (After retirement, Your occupation will be
                                  11                      considered to be the normal activities of a retired person of Your
                                                          age); and
                                  12
Northern District of California
 United States District Court




                                                      (2) You are receiving care by a Physician which is appropriate for
                                  13                      the condition causing Your Disability. You do not need to be
                                                          under a Physician’s care on a regular basis if You can show that
                                  14                      further recovery is not expected.
                                  15   Swan Decl., Ex. 1 (Policy at 4).

                                  16          As for “Residual Disability,” it “means that although You are gainfully employed at Your

                                  17   regular occupation, Your Loss of Earnings Ratio is 20% or more because of Injury or Sickness and

                                  18   You are receiving care by a Physician which is appropriate for the condition causing your

                                  19   Disability.” Swan Decl., Ex. 1 (Policy at 5). “[I]n no event” does Trustmark pay the Residual

                                  20   Disability Benefit “beyond Age 65.” Swan Decl., Ex. 1 (Policy at 6).

                                  21          In 2015, Dr. Srinivasan began to experience pain, including back and leg pain. See

                                  22   Srinivasan Decl. ¶ 4. Dr. Srinivasan claims that, “as of October 5, 2017, [he] could no longer

                                  23   perform the material and substantial duties of [his] occupation.” Srinivasan Decl. ¶ 4; see also

                                  24   Swan Decl., Ex. 2 (narrative attached to disability claim, stating that Dr. Srinivasan stopped

                                  25   working on October 5, 2017).

                                  26          On November 16, 2017, Dr. Srinivasan submitted a disability claim to Trustmark. See

                                  27
                                       1
                                  28     It appears that, technically, Continental issued the disability policy but that Trustmark assumed
                                       liability for claims made under the policy. See Defs.’ Opp’n at 3-4 & n.4.
                                                                                           2
                                   1   Srinivasan Decl. ¶ 5; Swan Decl., Ex. 2 (claim). Trustmark acknowledged receipt of the claim

                                   2   several weeks later. See Srinivasan Decl. ¶ 6 & Ex. 2 (letter) (stating that “we have received the

                                   3   Disability Income Insurance Claim application” and that “[y]our claim has been assigned to Traci

                                   4   Talamini for handling”) (emphasis omitted); Swan Decl. ¶ 4 (testifying that Trustmark received

                                   5   Dr. Srinivasan’s initial disability benefits claim form on or about December 7, 2017).

                                   6           Subsequently, from about December 21, 2017, through April 4, 2018, Trustmark sent

                                   7   several letters to Dr. Srinivasan regarding his claim. See Srinivasan Decl. ¶¶ 7-12 & Exs. 3-8

                                   8   (letters).

                                   9                •   Letter dated December 21, 2017. In the letter, Trustmark stated, inter alia: “We

                                  10                    are writing to update you regarding your claim” and “[w]e have opened your claim

                                  11                    with the disability date of October 5, 2017.” Srinivasan Decl., Ex. 3 (Letter at 1).

                                  12                    Trustmark also asked Dr. Srinivasan to provide certain information, such as tax
Northern District of California
 United States District Court




                                  13                    returns and medical information. See Srinivasan Decl., Ex. 13 (Letter at 1-2).

                                  14                •   Letter dated January 19, 2018. In the letter, Trustmark stated, inter alia: “We are

                                  15                    writing to follow up our letter of December 21, 2017 regarding the status of your

                                  16                    claim.” Srinivasan Decl., Ex. 4 (Letter at 1).

                                  17                •   Letter dated January 25, 2018. In the letter, Trustmark stated, inter alia: “We

                                  18                    received your letter dated January 14, 2018 and accompanying information in our

                                  19                    office on January 19, 2018 and would like to take a moment to respond.”

                                  20                    Srinivasan Decl., Ex. 5 (Letter at 1). Trustmark also indicated that it was still

                                  21                    waiting for Dr. Srinivasan to provide additional information. See Srinivasan Decl.,

                                  22                    Ex. 5 (Letter at 1).

                                  23                •   Letter dated February 13, 2018. In the letter, Trustmark stated, inter alia: “We

                                  24                    are writing to follow up our last letter of January 25, 2018 regarding the status of

                                  25                    your claim.” Srinivasan Decl., Ex. 6 (Letter at 1). Trustmark indicated that it was

                                  26                    still waiting for certain information. See Srinivasan Decl., Ex. 6 (Letter at 1).

                                  27                •   Letter dated March 7, 2018. In the letter, Trustmark stated, inter alia: “We are

                                  28                    writing to follow up our telephone call yesterday regarding the status of your
                                                                                           3
                                   1                  claim.” Srinivasan Decl., Ex. 7 (Letter at 1). Trustmark indicated that it was still

                                   2                  waiting for certain information. See Srinivasan Decl., Ex. 7 (Letter at 1).

                                   3              •   Letter dated April 4, 2018. In the letter, Trustmark stated, inter alia: “We are

                                   4                  writing to update you regarding the status of your claim. [¶] Currently, the medical

                                   5                  consultant has completed his review of your claim.[2] At this time we feel your

                                   6                  claim would be best handled on a personal basis” and thus, a Trustmark

                                   7                  representative, Jon Cipro, would be in touch. Srinivasan Decl., Ex. 8 (Letter at 1).

                                   8          On April 11, 2018, Dr. Srinivasan met with Mr. Cipro. Dr. Srinivasan recorded the

                                   9   conversation he had with Mr. Cipro (with Mr. Cipro’s permission) and sent a copy of the

                                  10   recording to Trustmark. See Srinivasan Decl. ¶ 13 & Ex. 9 (transcript of recording). Excerpts

                                  11   from the conversation are provided below.

                                  12              •   Mr. Cipro informed Dr. Srinivasan that Trustmark had a medical consultant and
Northern District of California
 United States District Court




                                  13                  that the consultant had “some difficulty seeing the changes between the two MRIs

                                  14                  from objective documentation versus the subjective documentation.” Srinivasan

                                  15                  Decl., Ex. 9 (Tr. at 6). “[H]e felt that potentially you could still work at least as

                                  16                  you were when you originally sold the practice and everything and then working on

                                  17                  a part-time, after you cut back all your hours and things of that nature. He felt that

                                  18                  you could still potentially do that, still work in at least a partial capacity so you’d

                                  19                  be more, say, partially disabled versus totally disabled. So in other words, [he] felt

                                  20                  that you could potentially, with proper rest and things of that nature, still work in

                                  21                  some capacity. Therefore your claim could be considered under the residual

                                  22                  provision of your policy which would mean you’d still be able to work on at least a

                                  23                  limited basis.” Srinivasan Decl., Ex. 9 (Tr. at 6-7).

                                  24              •   Mr. Cipro also noted that “you have another MRI coming up, you know, and as

                                  25                  things change and new information comes in, that obviously could change the

                                  26
                                       2
                                  27    Apparently, in late March 2018, Trustmark made a referral to Dr. Clement K. Jones of Exam
                                       Coordinators Network for a medical review. See Swan Decl. ¶ 6 & Ex. 4 (referral to Dr. Jones).
                                  28   Dr. Jones, an orthopedic spine surgeon, provided his report on April 2, 2018, after reviewing the
                                       medical record for Dr. Srinivasan. See Swan Decl. ¶ 7 & Ex. 5 (report).
                                                                                       4
                                   1       company’s opinion or the way the company looks at the condition as well.”

                                   2       Srinivasan Decl., Ex. 9 (Tr. at 7).

                                   3   •   Mr. Cipro further stated that, “[s]ometimes, what we do also is we try to work with

                                   4       an individual or whatever and come up with some form of alternative resolution

                                   5       that would take into consideration any potentially gray areas and concerns

                                   6       surrounding a claim. . . . Is that something that you may consider if appropriate at

                                   7       some point.” Srinivasan Decl., Ex. 9 (Tr. at 7-8). Dr. Srinivasan responded: “Well,

                                   8       I’ll wait until I get more information from you in writing.” Srinivasan Decl., Ex. 9

                                   9       (Tr. at 8). Mr. Cipro replied, inter alia, that “as far as I know there’s been no

                                  10       determination that’s been made at this time. I know there still may be a few more

                                  11       things, or a few more steps that probably have to be taken, but I just, wanted to let

                                  12       you know that given the review and things of that nature, they really unfortunately
Northern District of California
 United States District Court




                                  13       could not see the changes from one MRI to the next to the point where it would,

                                  14       support or document you could no longer work at all.” Srinivasan Decl., Ex. 9 (Tr.

                                  15       at 8) (emphasis added). Dr. Srinivasan stated that he was “a little disappointed, but

                                  16       I’ll, you know, I’ll wait until I get more documentation.” Srinivasan Decl., Ex. 9

                                  17       (Tr. at 8). Mr. Cipro replied: “Written determination? Okay.” Srinivasan Decl.,

                                  18       Ex. 9 (Tr. at 9).

                                  19   •   Dr. Srinivasan asked, “[H]ow much longer is this going to take until you can make

                                  20       a final decision?” Srinivasan Decl., Ex. 9 (Tr. at 8). Mr. Cipro responded that “it

                                  21       just sometimes depends[;] if they feel that there is enough information that they

                                  22       currently have to make a determination, they’ll go ahead and do so. But they may

                                  23       feel that, there is a need to reach out to a doctor or something of that nature. So

                                  24       it’s kind of hard to put a timeframe on it. I guess, to be up front, it depends on what

                                  25       else the company feels it needs to make its determination. Maybe it’s just one of

                                  26       two more things that could be accomplished in a week or two, or maybe it’s

                                  27       something, you know, that may take a little longer. I don’t want to give you any

                                  28       false or misleading information on time frames.” Srinivasan Decl., Ex. 9 (Tr. at 8-
                                                                                 5
                                   1                  9) (emphasis added).

                                   2              •   Mr. Cipro concluded the conversation by stating as follows: “Okay, then what I’ll

                                   3                  do is I’ll leave you my card and once I return to the office, I will touch base with

                                   4                  Traci [the claims examiner] and probably Mr. Swan [her supervisor], and see, what

                                   5                  they feel the next steps are. And then have something presented to you in writing

                                   6                  then we can discuss further or I can provide you with a heads up and let you know

                                   7                  what’s going on and what to expect, and you know, we can obviously have some

                                   8                  more communication in the future.” Srinivasan Decl., Ex. 9 (Tr. at 9-10) (emphasis

                                   9                  added).

                                  10          Mr. Cipro thereafter prepared an internal memo in which he noted, inter alia, that “[t]he

                                  11   Insured did request the company’s position in writing before he could consider any next steps on

                                  12   his behalf.” Srinivasan Decl., Ex. 10 (Memo at 4) (emphasis added).
Northern District of California
 United States District Court




                                  13          Subsequently, Dr. Srinivasan received a letter from Trustmark, dated May 2, 2018. See

                                  14   Srinivasan Decl. ¶ 17 & Ex. 13 (letter). Dr. Srinivasan takes the position that, in this letter,

                                  15   Trustmark denied his claim for benefits – or, as explained below, at least his claim for Total

                                  16   Disability benefits as opposed to Residual Disability benefits – whereas Trustmark maintains that

                                  17   the letter was just the written update that Dr. Srinivasan had requested.

                                  18          Trustmark began the May 2 letter with the following statement: “Thank you for the

                                  19   courtesies you extended to our representative, Mr. Jon Cipro. We are writing to update you

                                  20   regarding your claim.” Srinivasan Decl., Ex. 13 (Letter at 1). Trustmark acknowledged that Dr.

                                  21   Srinivasan had provided information to it as part of the claim handling process. See Srinivasan

                                  22   Decl., Ex. 13 (Letter at 1-2). Trustmark then noted that “[w]e had an independent Orthopedic

                                  23   Spine Surgeon review your claim” and he provided his opinion that Dr. Srinivasan did not have

                                  24   certain limitations. Srinivasan Decl., Ex. 13 (Letter at 2). Trustmark continued:

                                  25                  At this time the information on hand does not support a claim for
                                                      Total Disability under your policy. Prior to a final review, we
                                  26                  request that you submit any additional medical information in
                                                      support of your claim. Please be sure to include any recent MRI
                                  27                  reports and actual studies. Any information you wish to submit[]
                                                      should be remitted within 30 days of this letter.
                                  28
                                                                                          6
                                   1   Srinivasan Decl., Ex. 13 (Letter at 2) (emphasis added).

                                   2           Trustmark concluded its letter by advising – for the first time in any of its communications

                                   3   with Dr. Srinivasan – that

                                   4                       the Policy concerns the following provision setting forth the Time
                                                           Limit for Filing Legal Action:
                                   5
                                                                  The policy under which you are insured for this claim
                                   6                              has a provision that states, in part, that no legal action
                                                                  can be brought after three years from the time that
                                   7                              proof of loss is required.
                                   8                              You also have the right to request a review by the
                                                                  California Department of Insurance. Section
                                   9                              2695.7(b)(3) of the California Unfair Claims
                                                                  Settlement Practices Regulations requires that our
                                  10                              company advised you that if you believe your claim
                                                                  has been wrongfully denied or rejected, you may
                                  11                              have the matter reviewed by the California
                                                                  Department of Insurance at [the following address].
                                  12
Northern District of California
 United States District Court




                                  13   Srinivasan Decl., Ex. 13 (Letter at 2-3) (emphasis added).

                                  14           Several weeks later, Dr. Srinivasan received another letter from Trustmark, this one dated

                                  15   May 31, 2018. See Srinivasan Decl. ¶ 19 & Ex. 14 (letter). In the letter, Trustmark stated: “We

                                  16   are writing to update you regarding the status of your claim” and “[w]e have yet to receive any

                                  17   additional medical information or communication from you in support of your claim. If we do not

                                  18   receive any medical information or communication from you within the next 14 days, we will

                                  19   conduct a final review of your claim based on the information on hand at that time.” Srinivasan

                                  20   Decl., Ex. 14 (Letter at 1) (emphasis added). Trustmark concluded its letter by containing the

                                  21   same advisement above. See Srinivasan Decl., Ex. 14 (Letter at 1) (“Please be advised that the

                                  22   Policy contains the following provision setting forth the Time Limit for Filing Legal

                                  23   Action . . . .”).

                                  24           The following day, June 1, 2018, an internal Trustmark record indicated that the claims

                                  25   examiner’s plan of action was to proceed with an IME for Dr. Srinivasan. The examiner’s

                                  26   supervisor, Robert Swan, approved this plan of action on June 11, 2018. See Swan Decl. ¶ 11 &

                                  27   Ex. 9 (internal record).

                                  28           On June 8, 9, and 10, 2018, Frasco Investigative Services, a private investigating company
                                                                                              7
                                   1   hired by Trustmark, conducted surveillance of Dr. Srinivasan to document his activities. See

                                   2   Swan Decl., Ex. 10 (report) (stating that the surveillance was “an attempt to document and video

                                   3   his activities, when feasible, given his complaint of an injury to his mid-back”).

                                   4           On June 13, 2018, at approximately 11:14 a.m., Trustmark sent to Exam Coordinators

                                   5   Network an email requesting an IME with Dr. Jones. See Swan Decl., Ex. 11 (email exchange).

                                   6           On June 13, 2018, at 12:08 p.m. – about an hour after the email requesting an IME was

                                   7   sent – Dr. Srinivasan e-filed his complaint in state court. See Srinivasan Decl. ¶ 20; Docket No. 1

                                   8   (summons and complaint). At the time, the complaint had not been served on Trustmark, and

                                   9   there was no evidence that Trustmark had notice of the suit.

                                  10           On June 18, 2018, Frasco Investigative Services provided a report to Trustmark regarding

                                  11   the surveillance it had conducted of Dr. Srinivasan more than a week earlier on June 8, 9, and 10,

                                  12   2018.
Northern District of California
 United States District Court




                                  13           Two days later, on June 20, 2018, Dr. Srinivasan served a copy of the complaint on

                                  14   Trustmark. More specifically, personal service was effected on CT Corp., Trustmark’s agent for

                                  15   service of process at 12:15 p.m.3 See Horrow Decl., Ex. 28 (proof of service). CT Corp. informed

                                  16   Trustmark of the lawsuit the following evening (8:31 p.m.), i.e., on June 21, 2018. See Mathai

                                  17   Decl. ¶ 3.

                                  18           Before receiving the email from CT Corp. on June 21, 2018, Trustmark sent a letter on

                                  19   June 20, 2018, to Dr. Srinivasan. In the letter, Trustmark stated: “We are writing to advise you of

                                  20   the current status of your claim. [¶] Trustmark has not received any additional medical or other

                                  21   information from you in support of your claim. Prior to a final review of your claim, we will be

                                  22   arranging for an Independent Medical Examination (IME).” Srinivasan Decl., Ex. 15 (Letter at 1)

                                  23   (emphasis added). Trustmark indicated that Exam Coordinators Network would be contacting Dr.

                                  24   Srinivasan about the IME. Trustmark concluded its letter by containing the same advisement

                                  25   above. See Srinivasan Decl., Ex. 15 (Letter at 1) (“Please be advised that the Policy contains the

                                  26   following provision setting forth the Time Limit for Filing Legal Action . . . .”). As indicated

                                  27
                                       3
                                  28    Continental Assurance Company was technically served a few days later, on June 22, 2018. See
                                       Horrow Decl., Ex. 29 (proof of service).
                                                                                   8
                                   1   above, although Trustmark did not send the letter to Dr. Srinivasan until June 20, 2018, its efforts

                                   2   to obtain an IME began at least a week earlier.

                                   3                                         II.      DISCUSSION

                                   4   A.      Legal Standard

                                   5           Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment

                                   6   [to a moving party] if the movant shows that there is no genuine dispute as to any material fact and

                                   7   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

                                   8   genuine only if there is sufficient evidence for a reasonable jury to find for the nonmoving party.

                                   9   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). “The mere existence of a

                                  10   scintilla of evidence . . . will be insufficient; there must be evidence on which the jury could

                                  11   reasonably find for the [nonmoving party].” Id. at 252. At the summary judgment stage, evidence

                                  12   must be viewed in the light most favorable to the nonmoving party and all justifiable inferences
Northern District of California
 United States District Court




                                  13   are to be drawn in the nonmovant's favor. See id. at 255.

                                  14           Where a plaintiff moves for summary judgment on claims that it has brought (i.e., for

                                  15   which it has the burden of proof), it “must prove each element essential of the claims . . . by

                                  16   undisputed facts.” Cabo Distrib. Co. v. Brady, 821 F. Supp. 601, 607 (N.D. Cal. 1992).

                                  17           In contrast, where a defendant moves for summary judgment on claims for which the

                                  18   plaintiff has the burden of proof, the defendant may prevail simply by pointing to the plaintiff's

                                  19   failure “to make a showing sufficient to establish the existence of an element essential to [the

                                  20   plaintiff's] case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                  21   B.      Evidence of Record

                                  22           In his motion for summary judgment, Dr. Srinivasan contends a reasonable jury could only

                                  23   find that Trustmark issued a final denial of his disability claim. Trustmark, in its motion for

                                  24   summary judgment, contends a reasonable jury could not find that Trustmark had finally denied

                                  25   Dr. Srinivasan’s disability claim. The Court focuses on Trustmark’s motion first. If it finds in

                                  26   favor of Trustmark on its motion for summary judgment, then Dr. Srinivasan’s motion is rendered

                                  27   moot.

                                  28           The undisputed facts in the record weigh heavily in favor of Trustmark’s motion such that
                                                                                          9
                                   1   no reasonable jury could find that Trustmark had issued a final denial on Dr. Srinivasan’s

                                   2   disability claim. Dr. Srinivasan relies heavily on Trustmark’s letter of May 2, 2018, claiming it

                                   3   constituted an unequivocal denial. But the letter, on its face, patently establishes otherwise. The

                                   4   letter states:

                                   5                    At this time the information on hand does not support a claim for
                                                        Total Disability under your policy. Prior to a final review, we
                                   6                    request that you submit any additional medical information in
                                                        support of your claim. Please be sure to include any recent MRI
                                   7                    reports and actual studies. Any information you wish to submit[]
                                                        should be remitted within 30 days of this letter.
                                   8

                                   9   Srinivasan Decl., Ex. 13 (Letter at 2) (emphasis added). The letter expressly states that “final

                                  10   review” was still pending – and hence no final denial had taken place. That no final decision had

                                  11   been made was also explicit in the subsequent Trustmark letter of May 31, 2018 which stated: “If

                                  12   we do not receive any medical information or communication from you within the next 14 days,
Northern District of California
 United States District Court




                                  13   we will conduct a final review of your claim based on the information on hand at that time.”

                                  14   Srinivasan Decl., Ex. 14 (Letter at 1) (emphasis added).

                                  15           Not only did Trustmark explicitly communicate to Dr. Srinivasan that a final decision had

                                  16   not been made, Trustmark’s own internal documents corroborate that fact. As indicated above,

                                  17   after the two May 2018 letters, Trustmark caused a private investigation company to surveil Dr.

                                  18   Srinivasan (on June 8, 9, and 20, 2018). In addition, Trustmark ordered an IME of Dr. Srinivasan.

                                  19   As Trustmark argues, it would make no sense to spend money in this way if Trustmark had in fact

                                  20   already denied the disability claim. And notably, both of these actions took place before Dr.

                                  21   Srinivasan ever e-filed his complaint in state court on June 13, 2018 and served notice on

                                  22   Trustmark.

                                  23           In his papers, Dr. Srinivasan protests that Trustmark’s May 2018 letters to him never made

                                  24   reference to the fact of the surveillance or the IME. But that fact is immaterial. The point is that

                                  25   Trustmark’s internal actions corroborate what is plainly stated on the face of the May 2018 letters

                                  26   – i.e., that a final review was still pending.

                                  27           Left with this predicament, Dr. Srinivasan argues that the letter of May 2, 2018, must be

                                  28   construed as a denial – or at least could reasonably be construed as such, which would require
                                                                                         10
                                   1   denial of Trustmark’s motion – because it contains language required by the state of California

                                   2   when an insurer denies a claim. See Pl.’s Mot. at 13-14 (noting that “California insurance

                                   3   regulations require that an insurer’s denial must meet specific requirements” – e.g., “include a

                                   4   notice to the insured that, if the insured believes that the claim has been wrongfully denied, the

                                   5   insured may have the matter reviewed by the California Department of Insurance”). Dr.

                                   6   Srinivasan underscores that the many letters that Trustmark sent before the letter of May 2, 2018,

                                   7   never contained this language. In response, Trustmark argues that, while a letter of denial must

                                   8   contain the language, the inverse is not necessarily true – i.e., that a letter that contains the

                                   9   language must be a denial. Trustmark asserts that it included the language in the May 2, 2018,

                                  10   letter simply out of an abundance of caution. See Swan Decl. ¶ 9 (“Because the letter advised

                                  11   Plaintiff of interim findings that, though not final, were not favorable to him, the letter also

                                  12   notified Plaintiff that he had the right to request a review by the California Department of
Northern District of California
 United States District Court




                                  13   Insurance, in an abundance of caution.”). The inference Dr. Srinivasan seeks to draw from this

                                  14   cautionary language does not raise a genuine dispute of fact as to whether there was a final denial.

                                  15   The boilerplate language does not negate the clear and unequivocal language in the letter

                                  16   specifically stating a “final review” was still pending and the fact that Trustmark was proceeding

                                  17   with surveillance and an IME.

                                  18           Dr. Srinivasan also makes a passing argument that there is a genuine dispute of fact (i.e., as

                                  19   to whether there was a denial) because, even though he filed suit in July 2018, Trustmark did not

                                  20   immediately raise the defense of “no denial” and never expressly raised the defense until months

                                  21   later. If anything this amounts to a waiver agreement, not a merits claim. In any event, it is not

                                  22   enough to counter the overwhelming evidence in Trustmark’s favor.

                                  23           As a final attempt to save his case, Dr. Srinivasan makes a new argument in his opposition

                                  24   to Trustmark’s motion – i.e., notably, one that he could have made, but did not, in his own motion

                                  25   for summary judgment. More specifically, Dr. Srinivasan argues that, at the very least, Trustmark

                                  26   partially denied his disability claim: it denied his claim for Total Disability Benefits and left

                                  27   pending for review only his claim for Residual Disability Benefits. In support of this position, Dr.

                                  28   Srinivasan primarily relies on two pieces of evidence:
                                                                                          11
                                   1          (1) Mr. Cipro’s statement, during their meeting in April 2018 (i.e., a few weeks before the

                                   2              May 2, 2018, letter issued), that Trustmark’s medical consultant “felt that potentially

                                   3              you could still work at least as you were when you originally sold the practice and

                                   4              everything and then working on a part-time, after you cut back all our hours and things

                                   5              of that nature. He felt that you could still potentially do that, still work in at least a

                                   6              partial capacity so you’d be more, say, partially disabled versus totally disabled. So in

                                   7              other words, [he] felt that you could potentially, with proper rest and things of that

                                   8              nature, still work in some capacity. Therefore your claim could be considered under

                                   9              the residual provision of your policy which would mean you’d still be able to work on

                                  10              at least a limited basis.” Srinivasan Decl., Ex. 9 (Tr. at 6-7) (emphasis added).

                                  11          (2) The statement in the May 2, 2018, letter that “[a]t this time the information on hand

                                  12              does not support a claim for Total Disability under your policy.” Srinivasan Decl., Ex.
Northern District of California
 United States District Court




                                  13              13 (Letter at 2) (emphasis added).

                                  14   Dr. Srinivasan emphasizes that, because the claim for Residual Disability Benefits was still

                                  15   undecided (unlike the claim for Total Disability Benefits), this explains why, after the May 2,

                                  16   2018, letter, Trustmark engaged in surveillance of him and arranged for an IME.

                                  17          Despite Dr. Srinivasan’s belatedly raised argument, no reasonable jury could find that

                                  18   Trustmark actually denied the claim for Total Disability Benefits, while leaving open a claim for

                                  19   Residual Disability Benefits. First, Mr. Cipro’s statement above is inconsequential because, in

                                  20   subsequent statements, he made clear that no decision had been reached on anything. And Dr.

                                  21   Srinivasan’s own statements during the meeting reflected that he understood such. See, e.g.,

                                  22   Srinivasan Decl., Ex. 9 (Tr. at 8-9) (in response to Dr. Srinivasan’s question, “[H]ow much longer

                                  23   is this going to take until you can make a final decision?,” stating that “it depends on what else the

                                  24   company feels it needs to make its determination”) (emphasis added). As for the May 2, 2018,

                                  25   letter, Dr. Srinivasan has ignored the sentence that follows the reference to Total Disability. The

                                  26   full and complete excerpt is as follows:

                                  27                  At this time the information on hand does not support a claim for
                                                      Total Disability under your policy. Prior to a final review, we
                                  28                  request that you submit any additional medical information in
                                                                                          12
                                                        support of your claim. Please be sure to include any recent MRI
                                   1                    reports and actual studies. Any information you wish to submit[]
                                                        should be remitted within 30 days of this letter.
                                   2

                                   3   Srinivasan Decl., Ex. 13 (Letter at 2) (emphasis added). The above makes clear that the claim for

                                   4   Total Disability is the claim that is subject to “final review.” No mention is made of Residual

                                   5   Disability Benefits or any intent to bifurcate the denial between total and residual disability

                                   6   claims.

                                   7             In fact, Dr. Srinivasan could not and did not make a claim for Residual Disability Benefits.

                                   8   He was not working at all and thus, per the terms of the policy, he would not have been eligible

                                   9   for Residual Disability Benefits. Under the policy, Residual Disability “means that although You

                                  10   are gainfully employed at Your regular occupation, Your Loss of Earnings Ratio is 20% or more

                                  11   because of Injury or Sickness and You are receiving care by a Physician which is appropriate for

                                  12   the condition causing your Disability.” Swan Decl., Ex. 1 (Policy at 5) (emphasis added). In his
Northern District of California
 United States District Court




                                  13   application for benefits, Dr. Srinivasan stated that he had stopped working. See Swan Decl., Ex. 2

                                  14   (narrative attached to disability claim, stating that Dr. Srinivasan stopped working on October 5,

                                  15   2017). Attempting to overcome this problem, Dr. Srinivasan relies on the May 2, 2018, letter

                                  16   which cited the definitions of both Total Disability and Residual Disability. But the letter clearly

                                  17   states the pending final review was of the claim for Total Disability Benefits; no mention was

                                  18   made about the disposition of any claim for Residual Disability Benefits.

                                  19             For the foregoing reasons, the Court concludes that no reasonable jury could find that

                                  20   Trustmark issued a final denial on Dr. Srinivasan’s disability claim and therefore the Court grants

                                  21   Trustmark’s motion for summary judgment. Because the Court is granting Trustmark’s motion,

                                  22   Dr. Srinivasan’s motion is moot.

                                  23   C.        Request for Discovery

                                  24             Dr. Srinivasan protests that, at the very least, the Court should defer ruling on Trustmark’s

                                  25   motion so that he can conduct discovery which will support his opposition to the motion.

                                  26             Federal Rule of Civil Procedure 56(d) provides that, “[i]f a nonmovant shows by affidavit

                                  27   or declaration that, for specified reasons, it cannot present facts essential to justify its opposition,

                                  28   the court may . . . allow time to obtain affidavits or declarations or to take discovery.” Fed. R.
                                                                                          13
                                   1   Civ. P. 56(d).

                                   2          In the instant case, Dr. Srinivasan asks that he be allowed to take four depositions, plus

                                   3   propound certain written discovery. The four depositions are as follows:

                                   4              (1) The deposition of Traci Talamani, the claims examiner.

                                   5              (2) The deposition of Robert Swan, Ms. Talamani’s supervisor. (He also engaged at

                                   6                    one point with Dr. Srinivasan himself during the claims handling process, and he

                                   7                    has provided declarations in support of Trustmark’s position in the pending

                                   8                    motions.)

                                   9              (3) The deposition of John Cipro, who, as indicated above, had an in-person meeting

                                  10                    with Dr. Srinivasan a few weeks before the May 2, 2018, letter issued.

                                  11              (4) The 30(b)(6) deposition of Trustmark “regarding the training it provided to its

                                  12                    employees on what to include in a letter denying a Trustmark disability insurance
Northern District of California
 United States District Court




                                  13                    claim to a California insured in 2018.” Horrow Decl. ¶ 23.

                                  14          As for written discovery, Dr. Srinivasan asks for the following:

                                  15              (1) Trustmark’s Claims Manual and/or documents setting forth company policies or

                                  16                    practices regarding handling, processing, and investigating claims.

                                  17              (2) Documents related to training Trustmark claims handlers receive on what to

                                  18                    include in a letter denying a claim.

                                  19              (3) Documents that Trustmark produced in a different case in which Dr. Srinivasan’s

                                  20                    counsel was also counsel of record. Counsel claims that the documents are

                                  21                    “directly relevant and probative to the issue being decided here [i.e.] whether the

                                  22                    May 2, 2018 letter constitutes a denial” but that the documents are subject to a

                                  23                    protective order in the other case and defense counsel will not allow for production

                                  24                    here, even with another protective order. Horrow Decl. ¶ 26.

                                  25          Dr. Srinivasan has failed to show why this discovery is necessary in order for him to

                                  26   oppose Trustmark’s motion for summary judgment. The language of the May 2, 2018, letter is

                                  27   plain and unambiguous. Thus, the depositions of Ms. Talamani, Mr. Swan, and Mr. Cipro are

                                  28   unnecessary. Also, Trustmark does not dispute that California law requires certain language to be
                                                                                          14
                                   1   included where an insurer issues a denial; its only point is that a letter containing such language

                                   2   does not automatically render the letter a denial. Furthermore, Trustmark has already produced to

                                   3   Dr. Srinivasan the claim file which includes the “short document [it uses to] identify[] any specific

                                   4   claims handling rules applicable to the state in question.” Swan Reply Decl. ¶ 3 (also testifying

                                   5   that “Trustmark currently does not, and at all times during the disability claim that is the subject of

                                   6   this action did not, maintain or use a claims manual”). To the extent Dr. Srinivasan has suggested,

                                   7   in his opposition brief, that he also needs discovery on when exactly Trustmark learned of the

                                   8   lawsuit (i.e., did it learn of the lawsuit before CT Corp. notified it), see Pl.’s Opp’n at 8 n.6, that is

                                   9   largely inconsequential information because there is no doubt that Trustmark was conducting

                                  10   surveillance of Dr. Srinivasan and preparing for his IME before the lawsuit was ever filed, let

                                  11   alone served.

                                  12                                         III.      CONCLUSION
Northern District of California
 United States District Court




                                  13             For the foregoing reasons, the Court grants Trustmark’s motion for partial summary

                                  14   judgment and denies Dr. Srinivasan’s motion.

                                  15             Because the Court has now issued its ruling on the motions, the stay on discovery that the

                                  16   Court previously issued at the hearing on the motions is lifted. The parties are allowed to proceed

                                  17   with discovery, although discovery requests may need to be amended based on the Court’s ruling

                                  18   herein.

                                  19             This order disposes of Docket Nos. 20 and 23.

                                  20

                                  21             IT IS SO ORDERED.

                                  22

                                  23   Dated: January 4, 2019

                                  24

                                  25                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  26                                                       United States District Judge
                                  27

                                  28
                                                                                           15
